DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Rebuttal Arguments
2.	The amendments to the claims and rebuttal arguments filed on January 20, 2022 have been fully considered.  The obviousness-type double patenting rejection has been obviated and is withdrawn.
3.	The 35 USC 112 rejections are maintained.  Below are responses to Applicant’s remarks.
	The claims were previously rejected under 35 USC 112a because the specification does not enable a person skilled in the art to practice the invention commensurate in scope with the claims.  The claims are drawn to methods of treating cancer which include both prevention and cure.  Neither the state of the art nor the specification provide guidance on how to prevent and cure cancer.  For this reason, it was determined that full scope of the claimed invention is not enabled.
	Applicants argue that treatment does not encompass prophylaxis for the various reasons provided.  However, Applicants have not addressed how neither the specification nor the state of the art provide guidance for curing the cancer.  For this reason, this rejection is maintained.
	Claims 19 and 26 were previously rejected under 112 fourth paragraph for failing to further narrow the scope of the independent claims.  The claims recite an intended 
	Applicants have amended claim 19 to overcome this rejection.  However, the rejection with respect to claim 26 was not fully addressed.  For this reason, this ground of rejection is maintained.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on January 20, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The IDS was considered.  A signed copy of form 1449 is enclosed herewith.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626